4:4114,111                         03/09/2021



                                                                                       Case Number: OP 20-0410
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        OP 20-0410
                                                                         FILED
 MIGUEL GARDIPEE,                                                       MAR 0 9 2021
                                                                     Bowen Cireenwooa
                                                                   Clerk of Supreme Court
              Petitioner,                                             'State of Montana


       v.                                                            ORDER

JAMES SALMONSEN,Acting Warden,

              Respondent.


       Self-represented Petitioner Miguel Gardipee has filed a "Notice of Objections to the
Continuous Extensions of Time: Notice of Moving Court to Issue [Judgment] for State's
Failure to Plead or Otherwise Defend Which Constitutes [Concession] by the State." The
State of Montana responds that Gardipee's motion should be denied.
       Gardipee objects to the extensions of time this Court has granted to the State of
Montana to file its response brief to Gardipee's pending petition for habeas corpus relief.
He states that any delay is unreasonable because more than six months have elapsed. He
asserts various violations of constitutional rights, such as speedy trial and due process.
Gardipee posits that failure to file such response brief equates to a concession.
      The State construes Gardipee's motion as one for dismissal. The State responds that
it has adhered to M. R. App. P. 26 in seeking additional tirne to research this matter. The
State explains its workload and limitations during a pandemic while gathering background
information from Gardipee's older criminal cases are the reasons for its delay. The State
highlights that there is no applicable authority for Gardipee's requested relief.
       We conclude that Gardipee's motion is not appropriate and that he is not entitled to
dismissal while the State's response is pending. Gardipee's assertions are without merit.
His due process and speedy trial rights have not been violated. In an original proceeding
such as this, the filing of motions should be limited to requests for extensions of time
pursuant to the Montana Rules of Appellate Procedure. See M. R. App. P. 14(7)(a) and
M. R. App. P. 26. These rules do not provide for other motion practice in a petition for
extraordinary relief. We point out to Gardipee that it may be in his best interests that the
State of Montana have adequate time and resources to research Gardipee's claims in his
filed Petition for a Writ of Habeas Corpus. Accordingly,
      IT IS ORDERED that Gardipee's Motion for a Concession or Other Relief is
DENIED and DISMISSED.
      The Clerk of the Supreme Court is directed to provide a copy to counsel of record
and to Miguel Gardipee personally.
      DATED this fih day of March, 2021.



                                                               Chief Justice